DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rattner et al (US PG PUB 2017/00688863).
Regarding Claim 1, Rattner et al teach a method of monitoring an aircraft interior (act to monitor a scene in an airplane interior; ¶ [0034]), the method comprising: capturing an image using at least one camera mounted within a fuselage of the aircraft (camera 101 is mounted vertically overhead in cabin to capture multiple images 127, 128 of a scene inside cabin of airplane 299; Figs 1A, 2C and ¶ [0034], [0036]), the image being a captured imaged comprising individual image frames (image is captured by camera 101 335 with of individual images; Figs 2C, 3C and ¶ [0034], [0065]); modifying the captured image and generating an optimized image using an image processing module (computer 200 is pretrained to identify coordinates of seats 330 in training phase 330 to then automatically remove non-essential area from the current image captured 335 to filter out non-essential areas (thereby generating an optimized image for analysis) for normal operation 334 including face detection counter operation 340 and seat counter operation 350; Figs 2A, 3C and ¶ [0064]-[0065], [0073]) detecting an animate object within the optimized image and identifying features of the animate object using an object detection module (the computer 200 applies normal operation 334 including face detection 341 in the face counter operation 340 to detect a face of a person (animate object) in the filtered image; Figs 2A, 3C, 5B and ¶ [0042], [0065], [0080]-[0081]); analyzing features or motion data of the animate object using an activity classifier module (boundaries of the seats in which people (animate object) may or may not be seated are then detected in a current frame (indicating that a person moved into or out of a seat) 342; Fig 3C and ¶ [0065]-[0066]; and displaying the optimized image using a display module (the display 103 will display the optimized (automatically filtered) image with bounding box of identified passengers to driver 216; Fig 2A and ¶ [0055]).  
Regarding Claim 5, Rattner et al teach the method of claim 1 (as described above), wherein modifying the captured image (image is automatically filtered during normal operation 334 based on the training phase 330; Fig 3C and ¶ [0064], [0073]) comprises at least one of: extracting select frames of the captured image using a filter module; enhancing the captured image using an image enhancement module; performing morphological operations on the captured image using a morphological processing module; partitioning the captured image using an image segmentation module; and 10distinguishing a foreground of the captured image from a background of the image using an extraction module (computer is pretrained to identify coordinates of seats 330 in training phase 330 to then automatically remove non-essential area from the current image captured 335 to filter out non-essential areas (thereby generating an optimized image for analysis) for normal operation 334 including face detection counter operation 340 and seat counter operation 350; Figs 2A, 3C and  ¶ [0064]-[0065], [0073]).   
Regarding Claim 6, Rattner et al teach the method of claim 1 (as described above), wherein the object detection module is further configured to detect an inanimate object such as an aircraft fixture (the computer 200 applies normal operation 334 including seat counter 350 to detect passenger seats (inanimate object) in the filtered image; Figs 2A, 3C, 4C and ¶ [0064]).
Regarding Claim 7, Rattner et al teach the method of claim 6 (as described above), wherein the animate object is an aircraft passenger (the computer 200 applies normal operation 334 including face detection 341 in the face counter operation 340 to detect a face of a person (animate object) in the filtered image; Figs 2A, 3C, 5B and ¶ [0065]).  
Regarding Claim 8, Rattner et al teach the method of claim 7 (as described above), wherein detecting and analyzing the animate object comprises at least one of: detecting and analyzing a face of the passenger using a facial detection module; detecting a head of the passenger and motion of the head using a head detection module; detecting a body of the passenger and motion of the body using a body detection module; and detecting a hand of the passenger and motion of the hand using a hand detection module (the computer 200 applies normal operation 334 including face detection 341 in the face counter operation 340 to detect a face of a person (animate object) in the filtered image; Figs 2A, 3C, 5B and ¶ [0065], [0081]-[0082]).  
Regarding Claim 10, Rattner et al teach the method of claim 1 (as described above), and further comprising: comparing image data to pre- programmed data within an object database (the training phase 330 includes a pre-trained database of seat images to determine number and coordinates of each seat in the image frame; Fig 3C and ¶ [0079]).  

Regarding Claim 11, Rattner et al teach an aircraft surveillance system (electronic device 100 to monitor a scene in an airplane interior; ¶ [0033]-[0034]), comprising: at least one camera mounted within a fuselage of the aircraft (camera 101 is mounted vertically overhead in cabin to capture multiple images 127, 128 of a scene inside cabin of airplane 299; Figs 1A, 2C and ¶ [0034], [0036]) and configured to capture an image as a captured image (image is captured by camera 101 335 with of individual images; Figs 2C, 3C and ¶ [0034], [0065]); an image processing module configured to modify the captured image to generate an optimized image (computer 200 is pretrained to identify coordinates of seats 330 in training phase 330 to then automatically remove non-essential area from the current image captured 335 to filter out non-essential areas (thereby generating an optimized image for analysis) for normal operation 334 including face detection counter operation 340 and seat counter operation 350; Figs 2A, 3C and ¶ [0064]-[0065], [0073]); an object detection module configured to detect an animate object within the optimized image to identify features of the animate object (the computer 200 applies normal operation 334 including face detection 341 in the face counter operation 340 to detect a face of a person (animate object) in the filtered image; Figs 2A, 3C, 5B and ¶ [0042], [0065], [0080]-[0081]); 11an activity classifier module configured to analyze features and motion data of the animate object (boundaries of the seats in which people (animate object) may or may not be seated are then detected  in a current frame (indicating that a person moved into or out of a seat) 342; Fig 3C and ¶ [0065]-[0066]; and a display module in data communication with the activity classifier and configured to display the optimized image (the display 103 will display the optimized (automatically filtered) image with bounding box of identified passengers to driver 216; Fig 2A and ¶ [0055]).  
Regarding Claim 14, Rattner et al teach the system of claim 11 (as described above), wherein the image processing module (image is automatically filtered during normal operation 334 based on the training phase 330; Fig 3C and ¶ [0064], [0073]) comprises at least one of: an image filter module configured to extract frames of the captured image; an image enhancement module; a morphological processing module; and image segmentation module; and an extraction module configured to distinguish an image foreground from an image background (computer is pretrained to identify coordinates of seats 330 in training phase 330 to then automatically remove non-essential area from the current image captured 335 to filter out non-essential areas (thereby generating an optimized image for analysis) for normal operation 334 including face detection counter operation 340 and seat counter operation 350; Figs 2A, 3C and  ¶ [0064]-[0065], [0073]).     
Regarding Claim 15, Rattner et al teach the system of claim 11 (as described above) and further comprising: an object database (the training phase 330 includes a pre-trained database of seat images to determine number and coordinates of each seat in the image frame; Fig 3C and ¶ [0079]); and a flight phase indicator module configured to provide information about a flight phase of the aircraft (sensor 106 is used to check whether the airplane (vehicle) is in motion (“moving state”); ¶ [0075], [0084]).  
Regarding Claim 16, Rattner et al teach the system of claim 11 (as described above), wherein the animate object is an aircraft passenger (the computer 200 applies normal operation 334 including face detection 341 in the face counter operation 340 to detect a face of a person (animate object) in the filtered image; Figs 2A, 3C, 5B and ¶ [0065]), and wherein the object detection module comprises at least one of: a facial detection module configured to detect a face of the passenger and analyze facial gestures; 12a head detection module configured to detect a head of the passenger and motion of the head; a body detection module configured to detect a body of the passenger and motion of the body; and a hand detection module configured to detect a hand of the passenger and motion of the hand (the computer 200 applies normal operation 334 including face detection 341 in the face counter operation 340 to detect a face of a person (animate object) in the filtered image; Figs 2A, 3C, 5B and ¶ [0065], [0081]-[0082]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rattner et al (US PG PUB 2017/00688863) in view of Miyanaka et al (US PG PUB 2019/0253671).

Regarding Claim 2, Rattner et al teach the method of claim 1 (as described above).
Rattner et al does not teach generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data.  
Miyanaka et al is analogous art pertinent to the technology disclosed in this application including generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data (processor 1139 of server 113 in camera system 11 transmits (generates inherent to transmit) an alarm to ground monitoring system 15 when the passenger does not move for a set amount of time (activity of not moving for a period of time is the alertable activity); Figs 3, 8 and ¶ [0075]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rattner et al with Miyanaka et al including generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data.  By generating an alert signal regarding passenger movement activity better management of passenger activity and safety is achieved, as recognized by Miyanaka et al (¶ [0005]).    
Regarding Claim 3, Rattner et al in view of Miyanaka et al teach the method of claim 2 (as described above), wherein Miyanaka et al teaches generating an alert signal comprises at least one of activating an indicator light and positioning a bounding box on a portion of the optimized image displayed by the display module (an alarm and image signal (indicator light) is sent to the ground monitoring system 15 when a passenger does not move for a set amount of time; ¶ [0075]).  
Regarding Claim 4, Rattner et al in view of Miyanaka et al teach the method of claim 2 (as described above), and Miyanaka et al is further comprising: at least partially basing identification of the alertable activity on a flight phase of the aircraft (the image of alertable activity (passenger movement) is taken in conjunction with a flight phase; ¶ [0075]).  

Regarding Claim 12, Rattner et al teach the system of claim 11 (as described above).
Rattner et al does not teach generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data.  
Miyanaka et al is analogous art pertinent to the technology disclosed in this application including generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data (processor 1139 of server 113 in camera system 11 transmits (generates inherent to transmit) an alarm to ground monitoring system 15 when the passenger does not move for a set amount of time (activity of not moving for a period of time is the alertable activity); Figs 3, 8 and ¶ [0075]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rattner et al with Miyanaka et al including generating an alert signal using an alert module if the activity classifier module identifies an alertable activity based at least partially on the identified features or motion data.  By generating an alert signal regarding passenger movement activity better management of passenger activity and safety is achieved, as recognized by Miyanaka et al (¶ [0005]).    
Regarding Claim 13, Rattner et al in view of Miyanaka et al teach the system of claim 12 (as described above), wherein Miyanaka et al teaches the alert signal comprises at least one of an indicator light and a bounding box on a portion of the optimized image displayed on the display device (an alarm and image signal (indicator light) is sent to the ground monitoring system 15 when a passenger does not move for a set amount of time; ¶ [0075]).  

Regarding Claim 19, Rattner et al teach the system of claim 11 (as described above).
Rattner et al does not teach wherein the at least one camera comprises a plurality of cameras.
Miyanaka et al is analogous art pertinent to the technology disclosed in this application including wherein the at least one camera comprises a plurality of cameras (plurality of cameras 111, 112 are used to image the interior of the aircraft 1; Figs 1, 3 and ¶ [0063]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rattner et al with Miyanaka et al including the at least one camera comprises a plurality of cameras. Use of multiple camera allows for better safety checks of passengers while maintaining privacy, as recognized by Miyanaka et al (¶ [0065]).    

Regarding Claim 20, Rattner et al teach the system of claim 11 (as described above).
Rattner et al does not teach wherein the display module comprises a fixed or portable video display.
Miyanaka et al is analogous art pertinent to the technology disclosed in this application including wherein the display module comprises a fixed or portable video display (the  ground monitoring system 15 includes devices, such as smartphone or tablet (portable video display), to view the in-flight image; ¶ [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rattner et al with Miyanaka et al including wherein the display module comprises a fixed or portable video display. Use of a display device such as a smartphone or tablet slows for wireless communication, thereby decreasing time to view images of the airplane interior, as recognized by Miyanaka et al (¶ [0028]).    

Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rattner et al (US PG PUB 2017/00688863) in view of Miyanaka et al (US PG PUB 2019/0253671) and in further view of Arata (JP 2017101488).
Regarding Claim 9, Rattner et al in view of Miyanaka et al teach the method of claim 8 (as described above).
Rattner et al in view of Miyahaka et al does not teach detecting a proximity of the hand to the inanimate object.  
Arata is analogous art pertinent to the technology disclosed in this application including detecting a proximity of the hand to the inanimate object (the image acquisition unit 1a inputs image of vehicle interior to detection unit 1b that performs image recognition processing to identify a human hand and the distance of the human hand to a door; Fig 1 and ¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rattner et al and Miyanaka et al with Arata including detecting a proximity of the hand to the inanimate object. Detection of a hand to an inanimate object, such as a door, allows for control over the inanimate object, as recognized by Arata (¶ [0004]).    

Regarding Claim 17, Rattner et al in view of Miyanaka et al teach the system of claim 16 (as described above).
Rattner et al in view of Miyahaka et al does not teach the hand detection module is further configured to detect a proximity of the hand to an inanimate object such as a door.  
Arata is analogous art pertinent to the technology disclosed in this application including the hand detection module is further configured to detect a proximity of the hand to an inanimate object such as a door (the image acquisition unit 1a inputs image of vehicle interior to detection unit 1b that performs image recognition processing to identify a human hand and the distance of the human hand to a door; Fig 1 and ¶ [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rattner et al and Miyanaka et al with Arata including the hand detection module is further configured to detect a proximity of the hand to an inanimate object such as a door. Detection of a hand to an inanimate object, such as a door, allows for control over the inanimate object, as recognized by Arata (¶ [0004]).    

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rattner et al (US PG PUB 2017/00688863) in view of Agrawal et al (CN 105912975).
Regarding Claim 18, Rattner et al teach the system of claim 11 (as described above).
Rattner et al does not teach an un-clustered learning module configured to analyze object and motion data to identify new activities.  
Agrawal et al is analogous art pertinent to the technology disclosed in this application including an un-clustered learning module configured to analyze object and motion data to identify new activities (the video analysis tool 112 can be trained using machine learning algorithm (understood as an unclustered learning module) for object and motion detection; ¶ [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Rattner et al with Agrawal et al including an un-clustered learning module configured to analyze object and motion data to identify new activities. Use of machine learning for object and motion detection improves machine analysis of typical aircraft cabin behavior for improved analysis, as recognized by Agrawal et al (¶ [0034]).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ludtke et al (US PG PUB 2019/0124369) teaches aircraft cabin management including monitoring of the interior using image processing analysis of video data.
Klimke et al (DE 102016200412) teaches image processing of a vehicle interior including identifying the proximity of a person hand to the door and door handle.
	Yajima et al (US PG PUB 2017/0161957) teaches image processing of the relationship between a person’s hand and an inanimate object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667